Citation Nr: 0420203	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-33 427	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

The veteran had active service in the United States Army from 
May 1968 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Oakland, 
California Regional Office (RO) which denied service 
connection for spondylosis of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that service connection is warranted for 
his back disorder.  A February 1968 entrance examination 
reveals the veteran had a normal spine.  A May 1968 health 
record shows that the veteran had a chronic muscle strain, 
and that his back condition was "aggravated by service".  A 
May 1968 x-ray report of the lumbar spine revealed a spina 
bifida occulta at the level of the 5th lumbar vertebra.  Also 
noted was a pars interarticularsis defect which appeared to 
be unilateral on the left side.  The radiologist stated that 
for confirmation of the above mention spondylolysis, there 
should be a repeat lumbar series with bilateral oblique views 
of the lumbar spine.  A June 1968 x-ray report of the lumbar 
spine reveals bilateral spondylolysis of the pars 
interarticularsis of L5 level with no associated 
spondylolisthesis.  A June 1968 orthopedic exam diagnosed the 
veteran as having spondylolysis.  This diagnosis is also 
noted on the veteran's June 1968 separation exam.  

The veteran underwent VA examination in March 2002.  At that 
time the examiner commented that from the reports that he 
observed, apparently the veteran had spondylosis of L5 and 
from the history.  He stated that he would concur and agree 
that the veteran probably had a congenital abnormality.  
March 2002 x-ray findings show that the veteran had a 
narrowing of the L1-2 intervertebral disc space as well as 
the L4-5 and L5-S1.  According to the x-ray findings, the 
ostephyte formation was seen at a number of levels, 
particularly at L1-L2.  No focal osseous abnormality was 
seen.  The impression was moderate diffuse degenerative 
changes. 

The veteran entered service absent a notation of disability 
on his entrance examination, and is presumed to have entered 
service in sound condition.  38 U.S.C. §1111.  During 
service, he was diagnosed with spondylolysis.  The RO should 
be aware that in order to rebut the presumption of the 
veteran being in sound condition upon his service entrance, 
there must be clear and unmistakable evidence that both (1) 
the veteran's disease or injury pre-existed service and (2) 
that such disease or injury was not aggravated by service.  
VAOGCPREC 3-2003 (July 16, 2003).  The March 2002 examiner 
states that the veteran's spondylosis condition is 
congenital.  See 38 C.F.R. § 3.303(c) (2003). However, 
service connection is not precluded for an injury 
superimposed on a congenital defect. VAOGCPREC 67-90 (July 
18, 1990).

 It is unclear from the current evidence of record whether 
the veteran has a congenital back disorder or an acquired 
back disorder which was either incurred in or aggravated by 
service.  An appropriate VA examination should be scheduled 
to determine the exact etiology of the veteran's back 
condition.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a back disability 
since 1992.  Complete clinical records of 
all such treatment not already on file 
should be obtained.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and etiology of 
his current back disorder.  The examiner 
should review the contents of the claims 
file, and obtain relevant history from 
the veteran.  Following the examination, 
the examiner should address the 
following:

(a) List all disorders of the back.

(b) State whether any diagnosed back 
disorder represents an acquired back 
disorder.   

(c) State whether any diagnosed back 
disorder represents a 
congenital/developmental back 
disorder.  

(d) Give an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any acquired back disorder is 
the result of injury during active 
service or, alternatively had its 
onset in service.

(e) If a congenital/developmental 
back disorder is diagnosed, state 
whether such disorder was aggravated 
by service (i.e. whether there was 
an increase in severity of the 
underlying condition which was 
beyond the natural progression).   

The examiner must provide a complete 
rationale for the opinions expressed.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner.

3.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



